Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
Amendments and arguments filed on 07/04/2022 have been fully considered. While the amendments and arguments overcome the previously provided rejections, a new search was performed based on which such amendments are not found to place the application in a condition for allowance. The following Action provides further details.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sato, US 2012/0140424 A1, hereinafter “Sato”, in view of Jeong et al., US 2014/0320759 A1, hereinafter “Jeong”.
	Regarding claim 1, Sato teaches a display device (fig. 1-2, element 100, ¶ 91), comprising: a display panel (see panel 300), comprising an active display area (fig. 1, area within the dotted lines where lines 66 and 68 form a matrix; also see fig. 1, display unit 5, ¶ 94-95) and an inactive display area (area outside of the display unit 5); an antenna (fig. 10, antenna 25, ¶ 168), disposed in the inactive display area along four sides of a border of the display panel (fig. 10, ¶ 171); and a display driver (electronics component portion 10 is such a driver, including controller 63 and communication circuit 3), coupled to the display panel and the antenna, and configured to control the antenna and the display panel (¶ 96-97 discloses controller 63 controls the display panel and ¶ 169 discloses that the communication circuit 3 is a communication control unit which controls the antenna).
	Sato does not specifically teach that the display panel is an organic light-emitting diode panel, and the organic light-emitting diode panel comprises: a polarizer layer; an organic light-emitting diode layer, disposed below the polarizer layer; a thin-film transistor circuit layer, disposed below the organic light-emitting diode layer; a glass layer, disposed below the thin-film transistor circuit layer; and a back cover, disposed below the glass layer, wherein the antenna is integrated between the glass layer and the back cover.
	Jeong teaches that the display panel is an organic light-emitting diode panel (fig. 3, ¶ 56), and the organic light-emitting diode panel comprises: a polarizer layer (fig. 3, polarizing layer 250, ¶ 58); an organic light-emitting diode layer, disposed below the polarizer layer (fig. 3, organic light emitting layer E, ¶ 58); a thin-film transistor circuit layer, disposed below the organic light-emitting diode layer (fig. 2, element T, ¶ 58); a layer, disposed below the thin-film transistor circuit layer (fig. 3, substrate 220, ¶ 58); and a back cover, disposed below the layer (fig. 3, back plate 215), wherein the antenna is integrated between the layer and the back cover (see fig. 3, antenna 219 is between the substrate 220 and back cover 215). 
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Sato and Jeong in order to provide the antenna for an OLED device. Both references teach antennas integrated into display devices and Sato mentions in ¶ 4 the use of an “organic EL display device”. Jeong provides further details regarding the structure of such an OLED device and the placement of an antenna similar to that of Sato’s. As such, one would have been motivated to make such a combination to apply the loop antenna pattern of Sato to an OLED device such as that of Jeong’s, while reducing a thickness of the device as taught by Jeong in ¶ 69. Furthermore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to use a glass substrate below the TFT layer since Sato (¶ 137) and Jeong (fig. 1, element 10, ¶ 13) teach such a material for the substrate below the TFT layer. 
	Regarding claim 5, Sato teaches that the display driver comprises: an antenna interface (communication circuit 3 is such an interface, including an interface or terminal that provides a connection between the controller 3 and controller 63), configured to couple the display driver to the antenna (see the coupling of display driver 63 and antenna 4 through the communication circuit 3 in fig. 4); and an antenna controller, configured to control the antenna through the antenna interface (per ¶ 169, the communication circuit 3 serves as the antenna controller which controls the antenna 4 or 25 through the antenna interface).

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sato and Jeong, as applied above, further in view of Schmid et al., US 2013/0225075 A1, hereinafter “Schmid”.
	Regarding claim 2, Sato and Jeong do not teach that the display driver is further configured to control the antenna during a blanking interval, wherein the blanking interval includes a time interval when display content on the display panel is held without an update.
	However, Schmid teaches that the display driver is further configured to control the antenna during the blanking interval (VBI), wherein the blanking interval includes a time interval when display content on the display panel is held without an update (¶ 59).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Sato, Jeong and Schmid. The references teach display devices with integrated antennas, and Schmid further teaches that such a time-coordination of display driving and antenna driving results in prevention of interference between the two operations, motivating such a combination.

	Regarding claim 4, Sato and Jeong do not teach that the display driver is further configured to set a pre-determined voltage level to the antenna when the antenna is in a stand-by mode or a sleep mode or a low-power mode or a power-off mode.
	Schmid, however, teaches that the display driver is further configured to set a pre-determined voltage level to the antenna when the antenna is in a stand-by mode or a sleep mode or a low-power mode or a power-off mode (see Tx, Rx levels during periods other than B and C in fig. 3A, the low voltage level is a predetermined voltage level).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Sato, Jeong and Schmid. The references teach display devices with integrated antennas and Schmid further teaches details regarding the driving of such an antenna. As such, one would have been motivated to make such a combination in order to properly drive the antenna using appropriate voltages.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sato and Jeong, as applied above, further in view of Ren et al., US 2019/0318682 A1, hereinafter “Ren”.
	Regarding claim 3, Sato and Jeong do not teach that the display driver is further configured to control the display panel during a displaying and touching interval, wherein the displaying and touching interval is non-overlapped with the blanking interval.
	Ren, however, teaches that the display driver is further configured to control the display panel during a displaying and touching interval, wherein the displaying and touching interval is non-overlapped with the blanking interval (¶ 63, wherein Ren teaches controlling display and touch intervals independently from each other and from an interval within which the antenna is operated; in other words the display and touch intervals are not overlapped with the blanking interval).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Sato, Jeong and Ren. Both references teach a display panel having an integrated antenna, and Ren further teaches that such a display may have touch capabilities as well. One would have been motivated to make such a combination since Ren clearly teaches in ¶ 63 that such time-division driving directly avoids an interference or influence on the display and the touch functions.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sato and Jeong, as applied above, further in view of Soo, US 2010/0045635 A1, hereinafter “Soo”.
	Regarding claim 6, Sato and Jeong do not teach an antenna matching circuit, coupled between the antenna and the antenna interface of the display driver, and configured to perform an impedance matching processing to match an impedance of the antenna and an impedance of the display driver.
	Soo, however, teaches in ¶ 39 and fig. 7, an antenna matching circuit (such as a two-port AC coupled passive network) for matching the source line impedance of the display driver and the antenna. Based on the circuit of fig. 7, note that such a circuit is disposed between an antenna interface and the display driver.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Sato in view of Jeong, as applied above, further in view of Soo. One would have been motivated to make such a combination since Soo clearly teaches that such an impedance matching would have improved the transmission characteristics.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEPEHR AZARI/Primary Examiner, Art Unit 2621